Case 3:19-cv-04753 Document 1-49 Filed 02/05/19 Page 1 of 53 PageID: 663




                   
              EXHIBIT 
                 34 
                
11/25/2018                                How To 3D
                   Case 3:19-cv-04753 Document      Print - Beginner's
                                                 1-49                  Guide To 3D Printing
                                                            Filed 02/05/19            Page  - 3D2Insider
                                                                                                   of 53 PageID: 664




                                                    HOW TO 3D PRINT

                  Beginner’s Guide To 3D Printing




                      The aim of this guide is to teach you the fundamental concepts of how to 3D
                      print, and provide you with the tools and resources you need to get started
                      and make an informed choice about buying your rst 3D printer. You will
                      learn the basic history of 3D printing, the software that powers it, how the
                      hardware works, and other crucial information that will help you get started.


                      This guide will be updated over time with new content, images, and
                      embedded videos.




         W
                            e were initially going to package this guide up as an ebook and sell it for a
                            small sum, in order to help fund the running of 3D Insider. However, after
                            much deliberation it was decided by the team here that we would rather give
         this guide away for free – as in 100% free.



https://3dinsider.com/3d-printing-guide/                                                                               1/52
11/25/2018                               How To 3D
               Case 3:19-cv-04753 Document         Print - Beginner's
                                                1-49                  Guide To 3D Printing
                                                           Filed 02/05/19            Page  - 3D3Insider
                                                                                                  of 53 PageID: 665
         This beginner’s guide to 3D printing is our way of giving something useful back to the 3D
         printing community

         Now that the house-keeping is out of the way, let’s get on with the guide!

                                                        CHAPTERS




                1        What is 3D Printing?




                2        Uses of 3D Printing




                3        Di erent 3d Printing Processes




                4        Getting Started – What You Need To Know




                5        Essential Software




                6        Essential Hardware




                7
https://3dinsider.com/3d-printing-guide/                                                                              2/52
                7
11/25/2018                                How To 3D
                   Case 3:19-cv-04753 Document      Print - Beginner's
                                                 1-49                  Guide To 3D Printing
                                                            Filed 02/05/19            Page  - 3D4Insider
                                                                                                   of 53 PageID: 666
                         How to Choose a 3D Printer




                8        Maintaining Your Printer




                1        Chapter 1         What Is 3D Printing?



         3D printing is also known as additive manufacturing, or desktop fabrication. It is a
         process in which a real, physical object is created based on a 3D design blueprint. 3D
         printing is an emerging technology that rst was introduced in the year 1986; however, it
         wasn’t until the 1990s that it began to draw serious attention from all corners of the
         technology world.

         For many, 3D printing is no less than a technology right out of Star Trek or some parallel
         universe. The ability to create objects from the ground up is really astonishing for a great
         number of people.


         A Brief History of 3D Printing
         It was in 1984 when a process called stereolithography (SLA) was invented by a person
         named Charles Hull, who later went on to cofound the company 3D Systems. This
         printing process gave birth to the whole concept of 3D printing, as it enabled the
         production of a 3D object from a digital design. This allowed the creation of a 3d model
         from a picture or blueprint, before investments were made in large manufacturing
         processes by companies.




https://3dinsider.com/3d-printing-guide/                                                                               3/52
11/25/2018                                How To 3D
                   Case 3:19-cv-04753 Document      Print - Beginner's
                                                 1-49                  Guide To 3D Printing
                                                            Filed 02/05/19            Page  - 3D5Insider
                                                                                                   of 53 PageID: 667




         The very rst machine capable of creating 3D objects from computer design was
         produced by 3D Systems. The machine was named the Stereolithographic Apparatus, as
         it utilized stereolithography as the process for printing 3D models. Since the
         development of this machine, rapid developments have occurred in the eld of 3D
         printing.

         The vast potential of this technology was realized in the middle and latter stages of the
         1990s, when fully-functional organs were produced. The rst lab-grown organ was
         successfully transplanted in young patients who were undergoing urinary bladder
         augmentation using a 3d-printed synthetic sca old that was coated with cells from their
         own body.

         This proved that the raw materials for creating objects could range from plastic, to
         metals, to human cells. The possibilities were endless and the future looked extremely
         bright for 3D Printing technology. Apart from the SLA process, the onset of selective
         laser sintering (SLS) in 2006 paved way for mass and on-demand production of industrial
         parts. In the very same year, a company named Objet introduced a 3D printer that was
         capable of printing objects using numerous types of raw materials.

         The year 2008 saw the rst self-replicating printer which was capable of ‘producing itself’
         by printing its own parts and components. This enabled users who had access to such a
         type of a printer to create more printers for other people, such as friends and family.
         Later in the same year, major breakthroughs were achieved in prosthetics when a




https://3dinsider.com/3d-printing-guide/                                                                               4/52
11/25/2018                              How To 3D
              Case 3:19-cv-04753 Document         Print - Beginner's
                                               1-49                  Guide To 3D Printing
                                                          Filed 02/05/19            Page  - 3D6Insider
                                                                                                 of 53 PageID: 668
         person successfully walked with a 3D printed prosthetic leg consisting of all parts
         including the knee, foot and socket created as a part of the same structure without any
         assembly.

         MakerBot Industries, an open source company, started selling DIY kits in 2009 that
         allowed people to create their own desktop 3D printers. The following years saw a great
         rise in the number of applications of 3D printing, as the world’s rst 3D printed aircraft
         took to the skies above University of Southampton in UK.


         3D Printing: How It Works
         Contrary to traditional subtractive manufacturing processes that rely on methods of
         cutting and drilling to carve out objects, an additive manufacturing process like 3D
         printing works by ‘fusing together’ layers of powdered material to build an object.

         This task is performed by a machine called a 3D printer which, under computer control,
         can carry out this process with unmatched precision and superior accuracy.

         A typical modern 3D printer that creates objects based on the SLS process primarily
         works in the following manner. Here are some of the components and raw materials to
         give you an idea of how 3D printing works:




                        LASER S O U R C E
              1         A laser is directed from the laser source to solidify and fuse together the
                        molecules of a certain raw material.


                        ELEVA T O R
              2         The Elevator is a component of a 3D printer that raises or lowers the
                        platform to lay the layers of the particular object that is being manufactured.
                        Keep in mind that 3D printers create an object layer-by-layer. Thus, the
                        elevator helps in moving the object accordingly.


                        VAT
              3         Think of the Vat as being a reservoir for the raw material.


                        MATE R I A L S
              4
https://3dinsider.com/3d-printing-guide/                                                                             5/52
11/25/2018                                How To 3D
                   Case 3:19-cv-04753 Document      Print - Beginner's
                                                 1-49                  Guide To 3D Printing
                                                            Filed 02/05/19            Page  - 3D7Insider
                                                                                                   of 53 PageID: 669
                     Today’s advanced 3D printers are capable of using one or more types of raw
                        materials for creating objects. The materials that they can use include
                        plastic, metals, resin and polymers.




         Applications Of 3D Printing
         The rapid growth and improvements in 3D printing technology have enabled many
         industries to bene t from it. Here are some of the industries that use 3D printing for a
         variety of purposes:




                                                          AEROS P A C E

                  The technology is being used to manufacture complex yet lightweight parts for
                                               aircraft and space applications.




                                                        ARCH I T E C T U R E




https://3dinsider.com/3d-printing-guide/                                                                               6/52
11/25/2018         Case 3:19-cv-04753 Document How To 3D Print - Beginner's
                                                      1-49                  Guide To 3D Printing
                                                                 Filed 02/05/19            Page  - 3D8Insider
                                                                                                        of 53 PageID: 670
                   This industry utilizes this technology for structure veri cation, design review,
                                 reverse-structure engineering, and expedited scaled modeling




                                                            AUTO M O T I V E

              The automotive industry actively uses 3D printing technology for design veri cation
                                           as well as for the development of new engines.




                                                               DEFEN S E

             3D printing technology in the Defense sector is being utilized for making light-weight
                                                  parts for surveillance equipment




                                                             EDUC A T I O N

                 3D printing provides an excellent method for geometry visualizations and design
              initiatives at art schools. It is also used in numerous disciplines of study for research
                                                               purposes.




https://3dinsider.com/3d-printing-guide/                                                                                    7/52
11/25/2018                                How To 3D
                   Case 3:19-cv-04753 Document      Print - Beginner's
                                                 1-49                  Guide To 3D Printing
                                                            Filed 02/05/19            Page  - 3D9Insider
                                                                                                   of 53 PageID: 671



                                                          ENTER T A I N M E N T

               All kinds of prototypes of toys, action gures, games, musical equipment and other
                                           things are being manufactured using 3D printers.




                                                            HEAL T H C A R E

              The medical eld has gained an edge as a result of the advancements in 3D printing.
             A number of working organs have been created and a lot of research is being carried
                  out. It may not be too long when organs for transplant could be easily ‘printed’.




                                                         MANU F A C T U R I NG

             The manufacturing industry employs the use of 3D printing for a variety of purposes,
                  including creating models of products before they are manufactured on a mass
                scale. It is also used to achieve a faster product development cycle and for design
                                                           troubleshooting.




             This excellent video by Stratasys will help you understand further the applications of 3D
             printing:




https://3dinsider.com/3d-printing-guide/                                                                               8/52
11/25/2018                               How To 1-49
                  Case 3:19-cv-04753 Document   3D Print - Filed
                                                           Beginner's Guide To 3D Printing
                                                                  02/05/19         Page- 3D10Insider
                                                                                                of 53 PageID: 672

                        The Stratasys Fortus 380mc & 450mc FDM 3D Printers




                2          Chapter 2       Uses of 3D Printing?



         Similar to the ways in which computing was considered to be the hotbed of innovation in
         the early 1970s, 3D printing is also experiencing an analogous renaissance. 3D printing
         technology in its early days was limited to industries that could a ord the highly
         expensive 3D printers. However, as the costs began to lower as a result of the
         developments in the technology, desktop 3D printers have granted access to hobbyists
         and anyone willing to try out the new technology.

         As previously discussed, 3D printing is being used for a number of applications across a
         many elds, and is also being used extensively for educational purposes. What is it that
         makes this emerging technology important?


         Fundamental Change to Manufacturing Processes
         When it comes to the current commercial manufacturing process, assembly lines are
         utilized to assemble various parts together until the nal product takes shape. 3D
         Printing will have huge implications for the current manufacturing processes.

         For example, the use of a 3D printer for manufacturing products at a factory will only
         require a computer design to be sent to the printer, thus eliminating the need of
         assembly lines, as the printer will be able to churn out complete products.

         As previously mentioned, 3D printing technology falls within the boundaries of additive
         manufacturing, which is the opposite of subtractive manufacturing processes where
         objects are ‘carved out’ using numerous tools. The former, on the other hand, builds the
https://3dinsider.com/3d-printing-guide/                                                                            9/52
11/25/2018    Case 3:19-cv-04753 DocumentHow To 1-49
                                                3D Print - Filed
                                                           Beginner's Guide To 3D Printing
                                                                  02/05/19         Page- 3D11Insider
                                                                                                of 53 PageID: 673
         object layer-by-layer without the use of any particular tools. This enables designers to
         devise even the most complex of designs without having to worry about how they will
         actually be created; 3D printers can generally print out complex designs with no
         problems at all.

         3D printing is still in its early stages, and it will take some time for it to develop into
         something similar to that of the ‘replicators’ found in the sci- series Star Trek.
         Nonetheless, it has been developing at an exponential rate, and it continues to o er
         compelling bene ts. 3D printing is capable of producing objects with complex internal
         structures, which would otherwise be almost impossible with traditional methods of
         construction. Take the example of an adjustable wrench; using traditional manufacturing
         processes, a number of actions including forging, grinding, milling and the assembly are
         required just to create an adjustable wrench. On the other hand, 3D printing can create
         this wrench in a single process.


         Fundamental Change to Manufacturing Processes
         3D printing has the potential to be greener than traditional methods of manufacturing.
         3D printers can be used is for xing old items, such as cars that have become obsolete
         (and the manufacturer no longer supplies or creates the spare parts). Due to the
         unavailability of spare parts for old cars, they are usually recycled or left to be dumped
         into land lls, thus harming the environment.

         Some people have been using 3D printers to create obsolete parts in order to keep their
         cars running. The same idea can apply on almost any other product out there that can
         be revived using parts from a 3D printer. The possibilities are truly endless. Even
         something as simple as a battery cover for a remote control can be created, reducing the
         need to throw the old remote away.

         Localizing Production of Items
         3D printing can also be used to localize production of items, resulting in a massive
         change to supply chains and logistics.Rather than supplying from a single factory outlet,
         a company will be able to establish much smaller production units all over the areas
         which they serve, thus minimizing transportation costs. This will be a great advantage to
         multinational companies that serve at a global level. Smaller batches could be created at
         strategically-placed locations to e ectively cover all the countries while reducing the
         logistical expenses signi cantly.



https://3dinsider.com/3d-printing-guide/                                                                            10/52
11/25/2018                            How To 1-49
              Case 3:19-cv-04753 Document    3D Print - Filed
                                                        Beginner's Guide To 3D Printing
                                                               02/05/19         Page- 3D12Insider
                                                                                             of 53 PageID: 674
         The increased e ciency o ered by 3D printing will also pave way for greater
         customization for consumers. Also, instead of outsourcing, the local production of items
         will bring back manufacturing to domestic soil. Although such complex economic
         discussions are beyond the humble authors of this book, we think that the potential for
         a true “renaissance” of manufacturing in countries such as the United States and United
         Kingdom is immense … and all thanks to 3D printing.

         Before the 3D printing technology can bring about signi cant changes to the
         manufacturing industry, it rst has to establish itself as being ready for mass,
         mainstream manufacturing; with the rates at which the technology is improving, the day
         may not be far when instead of buying products, people buy design blueprints and print
         the products using their desktop 3D printers!




                3          Chapter 3       Di erent 3d Printing Processes



         The term 3D printing technically refers to the development of any object from the
         ground up. This o set of additive manufacturing makes use of di erent processes to
         help accomplish this job. Regardless of the process used, the idea behind the creation of
         objects using 3D printing technology remains the same; starting from the production of
         a 3D model using computer-aided design (CAD) software to the setting up of the
         machine. However, the actual process used to create the physical object varies.

         There are four di erent types of 3D printing processes that you are likely to encounter,
         and they are as follows:

               Stereolithography (SLA)
               Selective Laser Sintering (SLS)
               Fused Deposition Modeling (FDM)
               Multi-Jet Modeling (MJM)


         Stereolithography (SLA)
         The 3D printing process called stereolithography is generally considered to be the
         pioneer of all other 3D printing processes. Charles W. Hull, the founder of 3D systems,
         introduced and patented this process in 1988. This process makes use of a vat of liquid
         photopolymer resin that is cured by a UV laser. The laser solidi es that resin layer by
         layer , in order to create the whole object.
https://3dinsider.com/3d-printing-guide/                                                                         11/52
11/25/2018                               How To 1-49
                  Case 3:19-cv-04753 Document   3D Print - Filed
                                                           Beginner's Guide To 3D Printing
                                                                  02/05/19         Page- 3D13Insider
                                                                                                of 53 PageID: 675




                                           Higher-end SLA 3D printer working its magic.


         How it Works

         An SLA 3D printer starts o with an excess of liquid plastic. Some of this plastic is cured
         (or hardened) to form a 3D object.

         There are four main parts in an SLA printer:

               A printer lled with liquid plastic
               A perforated platform
               A UV laser
               A computer which controls both the laser and the platform


         To begin with, a thin layer of the plastic (anywhere between 0.05-0.15mm) is exposed
         above the platform. The laser ‘draws’ the pattern of the object over the platform as
         depicted in the design les. As soon as the laser touches the material, it hardens. This
         process continues until the whole object has been constructed.

         Objects that are created using SLA are generally smooth, while the quality of the object is
         dependent on the complexity of the SLA machine.




             Here’s a short video that explains the SLA printing process in greater detail:




https://3dinsider.com/3d-printing-guide/           (     )                                                          12/52
11/25/2018                               How To 1-49
                  Case 3:19-cv-04753 Document   3D Print - Filed
                                                           Beginner's Guide To 3D Printing
                                                                  02/05/19         Page- 3D14Insider
                                                                                                of 53 PageID: 676
                        The Stereolithography (SLA) rapid prototyping proc…




         Selective Laser Sintering (SLS)
         SLS is one of the most commonly used 3D printing technologies. During the SLS printing
         process, tiny particles of ceramic, glass or plastic are fused together by a high-power
         laser. The heat from the laser fuses together these particles to form 3D objects.

         Carl Deckard, an undergraduate student at the University of Texas, along with his
         Professor, Joe Beaman, developed and patented this process in the 1980s.




                                                   The SLS 3D Printing Process


         How it Works
         Like all other 3D printing processes, the process of creating an object with an SLS
         machine begins with designing of a 3D model using CAD software. These les are then
         converted into .STL format, which is recognizable by 3D printers.

         SLS utilizes powder materials, usually plastics like nylon, to print the 3D objects. The
         laser is controlled by a computer which instructs it to print the appropriate object by
         tracing a cross-section of the object onto the raw material (powder).
https://3dinsider.com/3d-printing-guide/                                                                            13/52
11/25/2018    Case 3:19-cv-04753 DocumentHow To 1-49
                                                3D Print - Filed
                                                           Beginner's Guide To 3D Printing
                                                                  02/05/19         Page- 3D15Insider
                                                                                                of 53 PageID: 677
         The heat from the laser is equal to, or slightly below, the boiling point of the particles. As
         soon as the initial layer of the object is formed, the platform of the 3D printer drops by
         no more than 0.1mm to expose a new layer of the powder. Layer by layer, the object is
         created and it has to be allowed to cool before being removed from the printer.




             This video explains SLS 3D printing in greater detail:




         Fused Deposition Modeling (FDM)
         The Fused Deposition Modeling printing process is an additive manufacturing
         technology that is used for the purposes of modeling, prototyping and production
         applications. This method also works by creating an object layer by layer. However, there
         are some di erences in the way the materials are used by this technology.




https://3dinsider.com/3d-printing-guide/                                                                            14/52
11/25/2018                               How To 1-49
                  Case 3:19-cv-04753 Document   3D Print - Filed
                                                           Beginner's Guide To 3D Printing
                                                                  02/05/19         Page- 3D16Insider
                                                                                                of 53 PageID: 678




                                                  Basic guide to FDM 3D printing


         How it Works

         3D printers that utilize the FDM technology construct an object layer by layer; they heat a
         thermoplastic material to a semi-liquid state. Two materials are used by FDM to
         complete the printing; a modeling material and a support material. The former
         constitutes the nal product, while the latter acts as sca olding.

         The raw materials are supplied from the printer’s bays and the printer head is designed
         to move based on X and Y coordinates, controlled by the computer. It only moves
         vertically (Z-axis) when a layer has been completed.

         The bene ts o ered by FDM make it suitable for use in o ces, as it is a clean and easy-
         to-use method.




             Solid Concepts Inc. have put together a great video that explains the FDM process in an
             easy-to-follow fashion:


https://3dinsider.com/3d-printing-guide/                                                                            15/52
11/25/2018                               How To 1-49
                  Case 3:19-cv-04753 Document   3D Print - Filed
                                                           Beginner's Guide To 3D Printing
                                                                  02/05/19         Page- 3D17Insider
                                                                                                of 53 PageID: 679




         Multi-Jet Modeling (MJM)
         The principle of working of a 3D printer utilizing multi-jet modeling is starkly similar to
         that of an ink jet printer. This process is sometimes also referred to as thermojet. It is a
         type of a rapid prototyping process that can create wax-like plastic models.

         How it Works

         MJM printers have a head that has dozens of linear nozzles that sprays a colored glue-
         like substance onto a layer of resin powder. Due to the fact that this technology does not
         have the same kind of limitations as SLA, it is able to produce exceptionally detailed
         objects with thickness as ne as 16-microns. However, they aren’t as tough as those
         created using SLA.
         Using this method, the printer is able to create a wax-like 3D object layer by layer.

         Conclusion
         All types of 3D printing processes have a few things in common; they all require a 3D
         model in .STL format in order for the printer to be able to understand the blueprints it
         has to develop. All types of 3D printers build objects layer by layer; the major di erence
         lies in the technique they use to solidify the raw materials, as well as the nature of the
         raw materials themselves.

         For instance, SLA utilizes a UV laser to cure the material (which is in lique ed form),
         whereas, SLS uses a laser to solidify the raw material which is in powdered form. Each of
         the types o ers their own set of bene ts for numerous types of applications. Some are
         clean (and simple!) enough to be used in homes and o ces, while some are currently


https://3dinsider.com/3d-printing-guide/                                                                            16/52
11/25/2018    Case 3:19-cv-04753 Document  How To 1-49
                                                  3D Print - Filed
                                                             Beginner's Guide To 3D Printing
                                                                    02/05/19         Page- 3D18Insider
                                                                                                  of 53 PageID: 680
         limited to industrial applications. Nonetheless, the rapid advancements in all 3D printing
         technologies are bringing them within the reach of technology enthusiasts and home
         users.




                4           Chapter 4      Getting Started – What You Need to Know



         Getting started with 3D printing can be ba ing, to say the very least. With so many new
         things to learn, newcomers can nd it extremely hard to gure out where they should
         begin (that’s why you bought this eBook, right?!) There are many questions that need to
         be answered before you actually take the plunge and enter the world of 3D printing.

         This chapter will focus on answering the common questions that perplex a novice – such
         as yourself – when they attempt to understand the complexities of the 3D printing
         technology.


         Do You Really Need a 3D Printer?
         Desktop 3D printers can now be purchased at a ordable rateshe rst and foremost
         question that needs to be answered is whether you really need to get a 3D printer of
         your own. There are a great number of online resources that can print models and
         deliver them to you.

         So if you only need to get something printed occasionally, then it would be best to
         simply send a blueprint of the object to one of these services, and avoid all the hassle
         completely.


         If You Do, Which Printer Should You Buy?
         Let’s be honest here … you will probably want to buy a 3D printer of your own – it’s one
         of the most exciting purchases you will ever make! You will need to choose between
         buying a pre-assembled machine, and getting one that you have to build yourself. Both
         routes come with their own set of advantages and disadvantages. If you’re blessed with
         do-it-yourself skills and a fair bit of technical knowledge, you may nd the latter option
         more appealing. Building your own 3D printer will also cost you less, but it sure isn’t for
         the faint hearted.




https://3dinsider.com/3d-printing-guide/                                                                              17/52
11/25/2018   Case 3:19-cv-04753 DocumentHow To 1-49
                                               3D Print - Filed
                                                          Beginner's Guide To 3D Printing
                                                                 02/05/19         Page- 3D19Insider
                                                                                               of 53 PageID: 681
         One thing to bear in mind with constructing your own kit set 3D printer is that anything
         goes wrong with the 3D printer down the track, you’ll already have the necessary
         experience to disassemble it and put it back together again.

         However, because this is a guide aimed at beginners, the best, and recommended
         course of action would be to purchase a desktop 3D printer in the rst instance. The cost
         of 3D printers has reduced signi cantly over the past few years; however, you should still
         expect to spend around $1000-1500 to get a decent desktop 3D printer.

         On 3D Insider we have a regularly-updated guide to 3D printers for sale. This is the best
         place to start when it comes to looking for your rst 3D printer.

         You can always contact the 3D Insider team on 3dprinterplans@gmail.com and we will
         be more than willing to help you pick your rst 3D printer as well.

         For your information, we started out with a Solidoodle 3 3D printer. Here’s a print we did
         in action:

         The great thing with 3D printing is that the prices of printers are coming down, while at
         the same time the choice and quality of these same printers is going up.

         Before you purchase your own 3D printing we strongly encourage you to get in touch
         with us at 3dprinterplans @ gmail.com (remove the spaces) and we can help you make
         the right purchase.


         Where Can You Get 3D Model Blueprints?
         When it comes to the actual design blueprints of the objects, you have two options: you
         can either get them online ready-to-go, or make your own.

         You can nd all kinds of models on a website called the Thingiverse. Even though this
         website is owned by the renowned manufacturers of the Replicator printer, Makerbot, it
         still contains a decent inventory of blueprints by ordinary users.

         If you insist on making your own models (this is the best part!), then proceed to the next
         question below.


         How Can You Make Your Own Models?
         There was a time when Computer Aided Design (CAD) software was designed by
         engineers, for engineers. This software used to be extremely complex (to an extent it still
         is complex … but is more manageable now) and no one except those with the proper
https://3dinsider.com/3d-printing-guide/                                                                           18/52
11/25/2018                              How To 1-49
              Case 3:19-cv-04753 Document      3D Print - Filed
                                                          Beginner's Guide To 3D Printing
                                                                 02/05/19         Page- 3D20Insider
                                                                                               of 53 PageID: 682
         training could use CAD software e ectively.

         CAD software has a steep learning curveTimes have changed, and the latest in CAD
         software is aimed at general users. The best thing about modern CAD software is that it
         is not as di cult to learn and use as it was previously; however, the learning curve is still
         pretty steep, and you would need to dedicate quite a bit of your time and e ort to fully
         grasp all the concepts of 3D printer-ready design using CAD.

         In order to learn the basics of CAD designing software, check out Autodesk’s 123D
         Design and Inventor Fusion. Both of these programs are free for limited licences. You
         can use the free versions of these software tools to design models for printing.

         One thing to bear in mind, however, is that the free/limited/student versions of CAD
         software do not generally allow you to sell your printed objects, or to sell the les you
         create. As always, you need to do your own due diligence and investigate the licensing
         for any software you download.

         If you plan on 3d printing as a business, then you really do need to invest in a
         commercial software licence.

         We will talk more about software later in the guide.


         Can You Simply Scan Real Objects And Print Them?
         A lot of people wonder whether it is possible to ‘simply scan and print’ objects. It is
         possible, and there are a few companies that create dedicated 3D scanning equipment,
         such as Go!SCAN 3D. However, the scanned models generally require a lot of tweaking
         before they can be used to print objects.

         This idea is undoubtedly ingenious, but it will take a little time to mature; at present you
         are still better to create the les “by hand” and then print them from there.

         How Should You Go About Printing Downloaded Models?
         If you have downloaded model blueprints from websites like Thingiverse, chances are
         that they will already be in STL format. This format is halfway to becoming a printable le
         … so stay tuned for how to turn that STL le into something seriously awesome.

         For the printer to be able to manage the design les, they have to be sliced – which
         means that it has to be transformed into the exact layer-by-layer description of the
         object, including the temperature, the speed and wall thickness controls. The resulting
             le is called a G-Code le that can be interpreted by the printer.
https://3dinsider.com/3d-printing-guide/                                                                           19/52
11/25/2018                           How To 1-49
              Case 3:19-cv-04753 Document   3D Print - Filed
                                                       Beginner's Guide To 3D Printing
                                                              02/05/19         Page- 3D21Insider
                                                                                            of 53 PageID: 683
         You can choose from a number of slicing applications in the market, including free ones
         such as ReplicatorG, Cura and KISSlicer. We will talk more about slicing software shortly.


         How Should You Go About Printing Models That You Created?
         Slicing software is an important tool required to create a nal, printable leIf you used
         computer-aided design software to create your model, then the software will be able to
         export it as an STL le. All you would have to do would be to use a slicing software
         program to transform it into a G Code le.

         On the other hand, if you used a 3D program such as Photoshop, Sketchup or any other
         3D design program that isn’t speci cally designed for CAD, then the process of getting
         the G code le requires several steps.

         Once of the rst things that need to be done is to see whether the 3D model is genuinely
         printable or not. In most cases, minor changes will be required, such as patching up of
         holes and repairing of vertices.

         Secondly, the le will need to be converted into an STL before it can be sliced for the
         printer.

         You can use a free, open-source application called Meshlab to perform both the tasks of
         patching up the model and generating the STL le. You may also want to look into a
         commercial program called NetFabb that can generate the G Code les as well.


         Where Can You Buy the Material?
         The printing material (or lament) that is required for the 3D printer comes in two types:
         PLA and ABS.

         PLA is Polylactic Acid, a form of polyester that is made from a variety of natural sources
         including sugar, corn starch or sugar cane. It is biodegradable and melts at temperatures
         lower than ABS.

         ABS, or Acrylonitrile butadiene styrene is a type of polymer that is oil-based. It is
         extremely strong and resilient and is commonly used to create children’s toys.

         You can purchase them in loose forms or as a reel from a wide range of sources. A
         kilogram of 3.0mm ABS lament reel costs around $30 on Amazon, which is where we
         recommend you buy your lament from. Search around to nd the best deal and the
         lowest shipping cost for your location.

https://3dinsider.com/3d-printing-guide/                                                                        20/52
11/25/2018                               How To 1-49
                  Case 3:19-cv-04753 Document   3D Print - Filed
                                                           Beginner's Guide To 3D Printing
                                                                  02/05/19         Page- 3D22Insider
                                                                                                of 53 PageID: 684
         Conclusion
         As you can see, it is possible to acquire a 3D printer and the material needed to print
         within a budget of less than $2000, provided that you use free CAD software and tools.
         Nonetheless, cost isn’t everything! Before you purchase anything, it is important that you
         carry out a self-check to see whether you have the willpower and the ability to actually
         learn 3D printing techniques, because the learning curve is steep.

         Take your time to learn the hardware (and software) and have fun along the way!




                5          Chapter 5       Essential Software



         Without the right software, 3D printing would remain a distant dream. While it is true
         that you need a specialized printer that can create 3D objects, you also need a variety of
         essential software that can be used to design the actual model and get it into a format
         that the printer can recognize.

         This chapter will discuss the types of computer software you need, as you begin your
         journey to becoming a 3D printing expert.


         Introduction To 3D Printing Software
         Unless you’re planning to download ready-made blueprints of models from the Internet
         and use them to print objects, you will need to understand what kind of 3D printing
         software you need. We had discussed this topic brie y in the previous chapter; we will
         now discuss 3D printing software in more detail.


         The 3D Printing Process
         Before we head deeper into discussing 3D printing software, it is a wise idea to brie y
         discuss the actual 3D printing process from scratch so that you have a clear picture of
         what exactly you’re dealing with.

         Step 1: The Idea

         First and foremost: you have to decide what you want to make. It can be anything, from
         a simple decoration item to a complex toy. It is best if you start with simpler projects
         until you get comfortable with designing more compound objects. When the team at 3D
         Insider rst got a 3D printer, we experimented with very simple objects (such as cubes)

https://3dinsider.com/3d-printing-guide/                                                                            21/52
11/25/2018                               How To 1-49
               Case 3:19-cv-04753 Document      3D Print - Filed
                                                           Beginner's Guide To 3D Printing
                                                                  02/05/19         Page- 3D23Insider
                                                                                                of 53 PageID: 685
         until our abilities improved. Come up with a number of ideas, and be prepared to reject
         a number of them from a technical feasibility perspective. It’s also important to take
         action at this stage – it can be very tempting to come up with a number of ideas for the
         next great 3D printed invention, but never get around to designing and making anything.
         If you’re prone to procrastinating your work, then you might want to read this handy
         guide that covers the best ways to quit procrastinating – you’ll nd that you get a lot
         more 3D printing learning and making done after reading it.


         Step 2: Design the Model

         Here comes the rst main step; designing the actual model. After you have decided what
         you want to make, you should use CAD software (or non-CAD software) that can help
         you craft the model. Learning to use any particular design software is no easy task; and
         you should be well prepared for it as well as being willing to learn.

         On the 3D Insider YouTube channel you’ll nd some great introductory videos, showing
         you the ropes of common CAD software – in particular Autodesk Inventor.


         Step 3: Convert it into STL

         It is absolutely necessary that you convert your model into STL format after it has been
         completed. Most of the CAD software you’ll ever encounter comes with built-in features
         that allow you to export the model as STL. Nonetheless, if you’re planning to use a non-
         CAD design software, such as Google SkectchUp, you will need to install a plugin
         (Cadspan, in this case) in order to be able to tweak and convert the nal design.

         After you’ve converted your model into a STL format, you’re only half-way across to
         getting a 3D printable le.


         Step 4: Slicing it

         The fourth step requires you to ‘slice up’ the model into layers so the 3D printer can
         understand how to go about creating the object. This is the last step involving the use of
         computer software, after which you will get the nal G-code le that the printer can
         recognize.

         To sum it all up: You need software to design the model, convert it into STL and to slice
         up the model to get it ready for the 3D printer.


         Computer-Aided Design Software

https://3dinsider.com/3d-printing-guide/                                                                            22/52
11/25/2018                            How To 1-49
            Case 3:19-cv-04753 Document      3D Print - Filed
                                                        Beginner's Guide To 3D Printing
                                                               02/05/19         Page- 3D24Insider
                                                                                             of 53 PageID: 686
         Computer-aided design (CAD) software has been around for decades. It was initially
         designed for engineering applications and was so complex that only engineers with the
         right training could use them.

         Since the inception of 3D printing technology, CAD software has been commonly used to
         create 3D models of objects. One of the main reasons of using CAD software as
         compared to non-CAD alternatives such as Photoshop is that it enables the designers to
         export the model as an STL le.

         Just so you remember: An STL le is a format that contains information that is required
         to produce a 3D model on stereolithography printers.

         Due to its complex features, CAD software is rather expensive for commercial use,
         ranging from $10,000 up to $100,000 for the best applications out there. This would be,
         of course, impractical and una ordable for a home user who is just entering the world of
         3D printing.

         Fortunately, a lot of free CAD software has been made available, and is almost as good
         as some of the paid versions out there. Many commercial CAD programs also have
         free/limited licence versions which allow you to dip your toes in the world of CAD design
         and 3D printing without spending thousands of dollars.

         Regardless of whether it is free or paid, keep in mind that there is a steep learning curve
         to grasp the basics of CAD software. You will need to put in a lot of e ort and time and
         will also have to exhibit patience before you can master the art of designing using CAD
         software.

         When it comes to 3D printing, you aren’t going to get far before the name “AutoDesk
         Inventor” is bandied about:


         AutoDesk Inventor

         Autodesk is a big name in the CAD application industry, and provide professional-level
         paid software. Autodesk Inventor is a powerful CAD application that comes with a wide
         range of tools for digital prototyping.

         This high-end 3D design application can help to build better products faster and thus
         reduce the development costs. Due to the fact that it is full- edged, professional CAD
         software, you will need to spend a considerable amount of time to learn how it works
         before you can begin to design your models. There is ample documentation available
         which will help you through this process.
https://3dinsider.com/3d-printing-guide/                                                                         23/52
11/25/2018                              How To 1-49
              Case 3:19-cv-04753 Document      3D Print - Filed
                                                          Beginner's Guide To 3D Printing
                                                                 02/05/19         Page- 3D25Insider
                                                                                               of 53 PageID: 687
         The latest model by Autodesk is Inventor
         2015. A trial version can be downloaded
         before you actually purchase it. You will
         need a powerful computer with at least
         3GHz clock speed for single-core
         processors or 2GHz for dual core ones. A
         minimum of 8GB RAM is required;
         however, for optimal performance,
         Autodesk recommends 12GB RAM.

         These system requirements are
         intended for heavy designing
         applications. As a beginner to the world
         of 3D modeling, you will not be involved
         in very complex designs and you may be
         able to run the software on a computer with slightly lower speci cations. Download a
         trial version to see how it works for you. As of April 2014, the DVD and full licence of
         Autodesk Inventor 2015 is priced at around $5000.

         If you’re looking to get started with AutoDesk Inventor then check out our “how to”
         videos.


         Autodesk 123D

         UPDATE: Autodesk 123D is no longer
         available.

         Not all products by Autodesk are paid.
         Autodesk 123D products include free,
         yet powerful set of tools for designing
         3D models and for getting them in the
         right format for 3D printing. This suite of
         hobbyist CAD and 3D modeling tools is
         based on Autodesk’s premium Inventor
         CAD software and comes built-in with
         STL support.




https://3dinsider.com/3d-printing-guide/                                                                           24/52
11/25/2018   Case 3:19-cv-04753 Document How To 1-49
                                                3D Print - Filed
                                                           Beginner's Guide To 3D Printing
                                                                  02/05/19         Page- 3D26Insider
                                                                                                of 53 PageID: 688
         While not all applications may be useful for you, the suite contains the following
         concoction of programs:


               123D Catch: This application can create 3D models from a collection of pictures that
               have been taken at various angles using the concept of photogrammetry.
               123D Sculpt: Allows you to manipulate virtual clay into a particular model. This is
               designed to be used on an iPad
               123D Make: Enables creation of LOM-Style solid models.
               123D Design: This is the program that you should be most interested in – a simpler
               version of a CAD design application that can create 3D models.


         Google SketchUp Make

         Google SketchUp Make is a completely
         free and easy-to-learn alternate to the
         complex CAD software out there. It
         comes with a few simple tools that allow
         users to create 3D models of houses,
         decks, home additions and a lot of other
         things. This is a great tool for those who
         are new to the world of 3D modeling as
         it will o er them a user-friendly way of
         getting to know the complexities of 3D
         modeling

         It is generally used to design objects for
         Google Maps and Google Earth;
         however, a lot of people use it to create
         models for printing. Google SketchUp isn’t a full- edged CAD software and it does not
         allow exporting an object as an STL le by default; however, there are plugins available
         such as Cadspan, that can help you add the nal nishing touches to your Google
         SketchUp model before it is exported as an STL le.

         If you’re serious about using Google SketchUp then you are better o with SketchUp Pro.
         This software isn’t too badly priced at under $600 – and you can get a free trial here.


         Slicing and Printer-Control Software


https://3dinsider.com/3d-printing-guide/                                                                            25/52
11/25/2018   Case 3:19-cv-04753 DocumentHow To 1-49
                                               3D Print - Filed
                                                          Beginner's Guide To 3D Printing
                                                                 02/05/19         Page- 3D27Insider
                                                                                               of 53 PageID: 689
         The model that you design go through two further processes on their way to becoming a
             nished product, and these two processes are called slicing and sending.

         Slicing divides the model into several printable layers and plots the toolpaths for them.
         The control software then sends these ‘instructions’ to the printer which then creates an
         object layer by layer.

         3D printers are generally controlled through an onboard control screen, or by a
         computer through a USB connection. This user interface enables the control software
         (which can be the slicer software itself) to send the computer code (instructions) to the
         printer and controls the major parameters such as the speed, ow and the temperature
         required for each layer.
         The Netfabb engine, for example, combines the functionality of both a slicer and control
         software. That been said, there are pure slicers, pure control software or a combination
         of both.


         Slic3r

         Slic3r is an extremely popular tool that
         has powerful features to convert a
         digital 3D model into printing
         instructions for a 3D printer. It is capable
         of slicing the model into layers and
         generating the necessary toolpaths as
         well as calculating the material that
         needs to be extruded.

         The project was launched in 2011 from
         scratch and has grown to become an
         application that is supported by almost
         all of the major 3D printing companies in
         the whole world.

         Due to the fact that Slic3r is just a slicer application, it requires additional software to act
         as a control application. It comes bundled with the following applications:

               Pronterface
               Repetier-Host
               ReplicatorG


https://3dinsider.com/3d-printing-guide/                                                                           26/52
11/25/2018                           How To 1-49
             Case 3:19-cv-04753 Document    3D Print - Filed
                                                       Beginner's Guide To 3D Printing
                                                              02/05/19         Page- 3D28Insider
                                                                                            of 53 PageID: 690
         A comprehensive manual can be found at http://manual.slic3r.org/ for those who are
         new to the world of 3D printing.

         At 3D Insider we have had plenty of experience with Slic3r and its bundled applications –
         you can always contact us on 3dprinterplans @ gmail.com with any questions you might
         have.


         Skeinforge

         Skeinforge is another slicer program
         that is designed to be used with RapMan
         and numerous other Fab lab engines.
         Users can set a number of parameters
         using this program; this increased
         functionality makes the learning curve a
         bit steep and as a new user, you may be
         better o with simpler tools.




         KISSlicer

         KiSSlicer is a fast and easy to use
         application that can generate the G Code
         for a printer from a STL le. The free
         version of KISSlicer contains all the
         features that may be required by a
         hobbyist using a single-head 3D printer.
         If you require multi-head and multi-
         model printing, then you may need to
         opt for the PRO version.




https://3dinsider.com/3d-printing-guide/                                                                        27/52
11/25/2018                               How To 1-49
                  Case 3:19-cv-04753 Document   3D Print - Filed
                                                           Beginner's Guide To 3D Printing
                                                                  02/05/19         Page- 3D29Insider
                                                                                                of 53 PageID: 691
         Conclusion
         Whichever design application you settle for, remember that you will have to learn quite a
         few things and the learning curve is pretty steep even for the simplest of programs. You
         will need a lot of determination and hard work, especially if you’re new to 3D designing
         altogether. Most of the applications generally come bundled with comprehensive
         documentation that you should read to grasp the basic functions and layout of the
         controls.

         It is best to start o with free software and only invest in paid ones after you feel that
         you can handle 3D designing and printing.




                6           Chapter 6      Essential Hardware



         A thorough knowledge of the hardware of a 3D printer is essential if you want to make
         the most of this exciting new technology. Both the hardware and the software work you
         deploy work in conjunction … so having insu cient knowledge of the hardware means
         you’re missing half the equation!

         It can be quite di cult to fully understand the hardware of 3D printers; however, the
         purpose of the main components is not as di cult to comprehend as it may seem
         initially. This chapter will brie y discuss how a 3D printer works, and will go on to reveal
         the major components that make up a basic 3D printer.


         How A 3D Printer Works
         By now you should know that a 3D printer creates objects by adding material layer by
         layer until the object is completed. A printer consists of a frame and features three axes:

               X-axis (left to right movement)
               Y-axis (front to back movement)
               Z-axis (up and down movement)


         A part called an extruder is installed on the X-axis and its function is to feed the material
         that is used to create an object. The lowest part of the extruder itself is called the
         extruder head – this is the part where the lament is melted and ‘extruded’ from a tiny
         hole that has a diameter of no more than a millimeter.

https://3dinsider.com/3d-printing-guide/                                                                            28/52
11/25/2018    Case 3:19-cv-04753 Document  How To 1-49
                                                  3D Print - Filed
                                                             Beginner's Guide To 3D Printing
                                                                    02/05/19         Page- 3D30Insider
                                                                                                  of 53 PageID: 692
         A part called an extruder is installed on the X-axis and its function is to feed the material
         that is used to create an object. The lowest part of the extruder itself is called the
         extruder head – this is the part where the lament is melted and ‘extruded’ from a tiny
         hole that has a diameter of no more than a millimeter.


         The Anatomy of a 3D Printer
         You don’t necessarily have to learn about each and every individual part of a 3D printer
         in order to use it. However, learning about the basic hardware and construction of one
         can help you if you ever have to troubleshoot a problem (and trust us … you will have to
             x your 3D printer, sooner rather than later!) This knowledge will also be of a great help
         when you go out to actually buy a printer.

         There are various types and methods employed by 3D printers to create objects and we
         have already discussed them in the previous chapters of this book. In this chapter, our
         emphasis will be on Fused Deposition Modeling technique that is the most common
         among desktop 3D printers used at home. This method can be considered to be the
         same as the ‘glue-gun’ method. The glue-gun method consists of heating up a lament to
         a point where it melts – this melting lament is then placed in thin layers and the object
         is created layer-by-layer.


         Print Bed
         The print bed is the area where the objects are created layer by layer by the printer.
         Based on the type of lament you are using, the print bed itself may be heated. You can
         cover a non-heated bed in painter’s tape.

         As for heated print beds, it is important to keep the print bed warm during the whole
         layering process in order to prevent warping. Temperatures between 40 degrees to 110
         degrees Celsius are maintained during the entire printing process.

         There are some printers that can reach extremely hot temperatures, and extra care
         should be taken if there are children around. You’ll quickly learn not to touch a warmed-
         up print bed!

         Extruder
         The extruder is often considered to be the component from where the plastic lament
         extrudes. However, this isn’t entirely true; the extruder is a part that is responsible for
         pulling and feeding the lament to a part called the hot end.


https://3dinsider.com/3d-printing-guide/                                                                              29/52
11/25/2018   Case 3:19-cv-04753 Document  How To 1-49
                                                 3D Print - Filed
                                                            Beginner's Guide To 3D Printing
                                                                   02/05/19         Page- 3D31Insider
                                                                                                 of 53 PageID: 693
         A depiction of the various parts of a hot endTypically, extruders are integrated within hot
         ends. In other cases, they may be located away from the hot end from where they push
         the lament to the hot end through a tube called the Bowden Cable. A printer with a
         dual extruder can print using two di erent colors and materials at the same time. This
         does come at an extra cost because an extra extruder and a hot end is required.


         Hot End
         The Hot End in a 3D printer comprises of a heater, a temperature sensor and an
         extrusion tip through which the lament is fed. Just as their name implies, they can get
         extremely hot and should never be handled directly (we mean this … don’t ddle around
         with the hot end if you value your ngers!) There are holes in the nozzle that range in
         size: between 0.2 mm and 0.8 mm.

         The smaller the nozzle of the hot end, the ner the print will be; however, the time taken
         to print the object will also be greater.

         Plastic Filament
         While the plastic lament is not a component of the printer itself, it is a consumable that
         is vital for its operation. Just as you couldn’t print on an inkjet without cartridges, you’ll
         be stu ed without your 3D printer lament. There a quite a few types of laments
         available for use by 3D printers. The choice is generally limited to two major types when
         it comes to home 3D printers: ABS and PLA. We will talk about the two types in detail
         later on in the chapter.

         Di erent Types of Beginner-Friendly Printers
         In this section, we will discuss the advantages and disadvantages of each type of 3D
         printer, along with some other useful information that will help you decide the kind of
         printer you should choose.

         If you will recall, the three types of printers are:

               Fused Deposition Modeling (FDM) Printers
               Stereolithography (SLA) Printers
               Laser Sintering (SLS) Printers


         Fused Deposition Modeling (FDM) Printers



https://3dinsider.com/3d-printing-guide/                                                                             30/52
11/25/2018                             How To 1-49
             Case 3:19-cv-04753 Document      3D Print - Filed
                                                         Beginner's Guide To 3D Printing
                                                                02/05/19         Page- 3D32Insider
                                                                                              of 53 PageID: 694
         Fused Deposition Modeling is probably the most common type of additive
         manufacturing process, and is used by the majority of desktop 3D printers that you are
         likely to encounter. Filament is fed into the extruder of FDM printers, where it is heated
         to a temperature high enough to melt it. This melted lament is then extrudes from the
         nozzles to create an object each layer at a time.

         Advantages of FDM Printers:

               Comparatively, these 3D printers are the cheapest and can be bought between $1000
               and $5000.
               The lament used by these printers is also a ordable.
               They can use a large variety of materials.
               They can be easily maintained and parts can also be replaced conveniently.
               They can print objects quite fast.


         Disadvantages of FDM Printers:

               The nozzles can frequently clog
               The supports can be problematic to clean up
               The individual layers can be visible in the end product (striping)


         The following materials can be used to create objects using an FDM Printer:

               PLA Plastic
               ABS Plastic
               Wood Filament


         Stereolithography (SLA) Printers
         Stereolithography is probably the oldest additive manufacturing process. These 3D
         printers contain a pool of liquid resin which is hardened by a beam of ultra-violet (UV)
         light. As soon as a layer has been formed, the base moves to allow for the creation of
         another layer, and thus the process continues until the whole object has been created.

         This 3D printing method is ideal for those who want great detail in their nal products.
         The cost of these printers can vary between $3000 and $7000.

         Advantages of SLA Printers:

               The nal products can contain great detail down to 25 microns (this is thinner than a
               sheet of paper).
https://3dinsider.com/3d-printing-guide/                                                                          31/52
11/25/2018      Case 3:19-cv-04753 Document How To 1-49
                                                   3D Print - Filed
                                                              Beginner's Guide To 3D Printing
                                                                     02/05/19         Page- 3D33Insider
                                                                                                   of 53 PageID: 695
               The surface of the objects created using this method is smooth.
               This technique is great for casting and molding as well as for creating models.


         Disadvantages of SLA Printers:

               The nozzles can frequently clog
               The use of liquid resin can be quite messy
               The materials that can be used are limited.
               The materials used are more brittle.
               These printers are generally more expensive than FDM printers.
               SLA printers can only use liquid resin.


         Selective Laser Sintering (SLS) Printers
         The Selective Laser Sintering technique works in remarkably similar ways to that of SLA;
         however, a powder is used instead of a liquid resin. A laser is used to heat up the
         powder. Once the object has been created, the rest of the powder can be removed
         leaving only the solid object.

         These printers are currently extremely expensive, and cost over $50,000. Clearly, this is
         not going to be a viable choice unless you have just won the lottery! Nonetheless, if you
         wish to have a model printed using this method, you can use numerous online printing
         services.

         Advantages of SLS Printers:

               They can provide detail down to 16 microns.
               No support structures are required for the object being printed.
               Working mechanical parts can be created without a requirement for any assembly.


         Disadvantages of SLS Printers:

               It takes a little e ort to remove the powder after an object has been printed.
               Currently there are no desktop models of SLS printers.


         The following materials can be used to create objects using an SLS Printer:

               Aluminum
               Nylon Plastic
               Sandstone

https://3dinsider.com/3d-printing-guide/                                                                               32/52
11/25/2018                              How To 1-49
                 Case 3:19-cv-04753 Document   3D Print - Filed
                                                          Beginner's Guide To 3D Printing
                                                                 02/05/19         Page- 3D34Insider
                                                                                               of 53 PageID: 696
               Silver
               Steel


         Filament Types – PLA vs. ABS
         There are a number of di erent materials available for use in 3D printers, ranging from
         numerous metals, wood, plastic to … wait for it … chocolate! Yet, when it comes to plastic
             laments, the two most common types of plastic laments are PLA and ABS.

         PLA, or Polylactic Acid, is a type of biodegradable plastic with many features that make
         it desirable for 3D printing. For example, it does not give-o any fumes, nor does it warp
         as much as ABS does. When it comes to the appearance, it is also quite shiny and
         products made out of PLA have a sleek appearance. It is harder than ABS, yet more
         brittle. This does not at all mean that it will break easily – on the contrary, PLA is actually
         extremely strong, and it is far more likely to snap rather than bend as a result of any
         deformation.

         ABS, or Acrylonitrile Butadiene Styrene, is a plastic made from petroleum-based
         sources. It has a melting point much higher than PLA. It is quite strong and is often used
         to create toys such as Lego. Compared to PLA, objects made from this lament are more
         likely to bend than snap.

         This section will discuss in detail the similarities between these two lament types, as
         well as the major di erences between them. We will also go on to talk about di erence
         in lament thickness. The advantages and disadvantages of each lament will also be
         described to help you choose the ideal material for your projects.


         The Common Ground
         ABS and PLA are both known as thermoplastics. Whenever they are heated, they
         become soft and can be molded, returning to solid when cooled. This process can be
         carried out repeatedly, and these properties are precisely what has made them so
         popular.

         There are a great number of thermoplastics available; only a very few are used for 3D
         printing purposes. In order for a material to be viable for use in 3D printing, it has to
         pass three tests:

               Initial Extrusion into Plastic Filament
               Second Extrusion and Trace-binding during 3D Printing
               End Use Application
https://3dinsider.com/3d-printing-guide/                                                                           33/52
11/25/2018    Case 3:19-cv-04753 Document How To 1-49
                                                 3D Print - Filed
                                                            Beginner's Guide To 3D Printing
                                                                   02/05/19         Page- 3D35Insider
                                                                                                 of 53 PageID: 697
         In order to be able to pass the three tests, a material must be rst easily formed into a
         raw 3D printer feedstock called the plastic lament. These laments come in a reel.

         Secondly, the material should be able to form accurate parts of the products being
         created using 3D printers.

         Last but not least, the properties of the plastic must have desirable characteristics
         related to its strength, gloss, durability as well as numerous other qualities.

         ABS and PLA, as well as numerous other thermoplastics can pass the rst test in a
         breeze. It’s just a question of the cost and the time required to turn the base plastic resin
         into a high quality plastic lament.


         Storage
         Thermoplastics such as ABS and PLA work best if, before being used (or when being
         stored for an extended period of time), they are sealed to prevent them from absorbing
         moisture from the air.

         However, this does not imply that the lament will necessarily be spoiled if you let the
         reel of your lament sit around for a week or so before you use it. Still, extended
         exposure to the atmosphere can have detrimental e ects on the quality of the material
         as well as the end product.

         The lament comes wrapped up in plastic to prevent absorption of moistureHere is a
         comparison of the e ects of storing ABS and PLA:

         ABS – If ABS is exposed to the atmosphere and it absorbs unacceptable amounts of
         moisture, then it will tend to bubble and gush from the nozzle tip when being used to
         print an object. This will lead to a reduced visual quality, accuracy, strength and will be
         more likely to clog the nozzle. By using a source of heat such as a food dehydrator, you
         can easily dry ABS prior to use.

         PLA – PLA reacts in di erent ways when exposed to moisture. In addition to forming
         bubbles and gushing from the nozzle during printing process, a slight discoloration and
         numerous other changes in its properties will also be seen.
         At high temperatures, PLA is known to react with water and this can lead to
         depolymerization. Depolymerization is a process in which a material undergoes
         decomposition into simpler compounds.



https://3dinsider.com/3d-printing-guide/                                                                             34/52
11/25/2018    Case 3:19-cv-04753 DocumentHow To 1-49
                                                3D Print - Filed
                                                           Beginner's Guide To 3D Printing
                                                                  02/05/19         Page- 3D36Insider
                                                                                                of 53 PageID: 698
         You can also dry PLA using a food dehydrator, but keep in mind that this can lead to a
         change in the crystallinity ratio of the material and will probably alter extrusion
         characteristics. Nonetheless, this isn’t a major problem for most of the 3D printers out
         there.


         Smell
         ABS – When ABS is heated, a notable odor of hot plastic is pretty evident. For some, this
         is nothing more than a nuisance, while there are some people who do not even notice it.
         Regardless of whether you notice the smell or not, it is imperative that you ensure
         proper ventilation of the room where ABS is being used. Also, make sure that the ABS
         you use is free of contaminants. A reliable extruder also plays an important role as
         heating the material to the proper temperature goes a long way in controlling the smell.

         PLA – Due to the fact that PLA is made from sugar, it gives o a semi-sweet odor equal
         to that of cooking oil when heated. It de nitely won’t bring back memories of those
         delicious home-cooked meals; however, some consider its odour to be better than that
         given o by ABS.


         Part Accuracy
         ABS and PLA both have characteristics that allow them to create dimensionally-accurate
         parts and products. Still, the following points are worth mentioning when it comes to
         discussing accuracy of parts.

         ABS – One of the major challenges involving use of ABS is the upward curling of the
         surface that is in direct contact with your printer’s print bed. By heating up the print bed
         and by making sure that the bed is clean, at and smooth, you can really help to
         eliminate this issue. Some people nd it better to apply a number of solutions including
         ABS/Acetone mixture or simple hair spray onto the print surface prior to printing. At 3D
         Insider we have experimented with hair spray on the print bed with some success (just
         remember that hair spray is highly ammable!)

         Certain features such as sharp corners usually end up being round. A small fan can be
         used to cool the area around the nozzle to improve such corners; however, excessive
         cooling can lead to a reduction in the adhesion between the layers, and may eventually
         cause the nal product to crack.




https://3dinsider.com/3d-printing-guide/                                                                            35/52
11/25/2018                              How To 1-49
              Case 3:19-cv-04753 Document      3D Print - Filed
                                                          Beginner's Guide To 3D Printing
                                                                 02/05/19         Page- 3D37Insider
                                                                                               of 53 PageID: 699
         PLA – PLA warps less than ABS. This is exactly why it can be used to print objects without
         the need of a heated bed. If cooled actively, PLA can be used to create sharper details
         including sharp corners without the material cracking or warping. The increased air ow
         can also assist by strengthening the object by binding the layers strongly together.


         General Material Properties
         Regardless of how accurate a certain part is made, it must be able to perform its
         intended functions.

         ABS – ABS can take numerous forms and can also be engineered to have various
         properties. In essence, it is a strong plastic with moderate exibility. Before colors are
         added to ABS, it milky-beige. The mild exibility of the material makes it easy for it to be
         sanded and machined. Also, it is much easier to recycle as compared to PLA.

         Engineers usually prefer ABS due to its high strength, exibility and machinability.

         PLA – The origin of PLA includes sugar-beets, corn and potatoes. This is why PLA is
         thought of as being more environmental friendly than ABS. It is commonly used to
         package food and to make containers foodstu . In its original form, it is transparent but
         can be colored to varying degrees of opacity and translucency.

         It is much stronger than ABS as well as rigid. Objects printed using PLA carry a glossy
         look and are smooth to the touch. Nonetheless, it is slightly more complicated to work
         with due to its complex interlocking assembly and pin-joints.
         Thickness of the Filament

         ABS and PLA laments come in two di erent diameters: 1.75 mm and 3 mm

         Each printer (each extruder, to be more precise), is designed to work with a certain
         thickness of lament. You will have to see the speci cations of your printer to see which
             lament you can use with your particular model of 3D printer.

         Some printers are designed to use proprietary diameters that may be slightly di erent
         from the standard thickness. If you haven’t bought a printer yet, then you can choose a
         printer that supports the standard diameters so that you will have more options when it
         comes to choosing a plastic lament supplier (more options in terms of color, material,
         etc).




https://3dinsider.com/3d-printing-guide/                                                                           36/52
11/25/2018                            How To 1-49
              Case 3:19-cv-04753 Document    3D Print - Filed
                                                        Beginner's Guide To 3D Printing
                                                               02/05/19         Page- 3D38Insider
                                                                                             of 53 PageID: 700
         The diameters of the laments may vary slightly from one manufacturer to another.
         However, if a lament is labeled as 3 mm, then it must not exceed that value; it can,
         however, be slightly less than 3 mm (say, 2.88 mm).

         Some lament can also have lumps and neck downs in them that run for a few
         centimeters. Lumps are those sections where the diameter exceeds the rating. On the
         other hand, neck-downs are those regions where the diameter is less than what it’s
         supposed to be. Jamming and stripping can result from this; nonetheless, such instances
         are rare, especially if the lament being used has been manufactured by a reliable
         company. It’s generally advisable to avoid “dirt cheap” lament for this reason.


         Conclusion
         You should carefully weigh the advantages and disadvantages of each of the materials
         before you settle for one. Think about what kind of objects you need to print, and what
         kind of applications they are required to ful l.

         Some say PLA is the best material for beginners to start with, and you may want to try it
         out to see whether that’s true. However, we started with ABS and did not nd it overly
         di cult! You can always switch materials down the lane.




                7         Chapter 7        How to Choose A 3D Printer



         Gone are the days when 3D printing was limited to prototyping only. Today, 3D printing
         technology has grown to become quite popular, and continues to do so as the
         technology improves at consistent rates. It is now capable enough to o er advantages
         from the initial concept design to the production of the nal end product.

         If we look just a few years back, the luxury of in-house printing was only limited to a few
         professional design engineers, while the technology was itself in its emerging stage and
         limited to a very few design models and prototypes.

         The day has come where a great number of hobbyists and creative minds have gotten
         access to their very own personal 3D printers, empowering them to unleash their
         creativity to the world. Now people can design their own models and print them at
         home!

         Choosing The Right 3D Printer
https://3dinsider.com/3d-printing-guide/                                                                         37/52
11/25/2018  Case 3:19-cv-04753 DocumentHow To 1-49
                                              3D Print - Filed
                                                         Beginner's Guide To 3D Printing
                                                                02/05/19         Page- 3D39Insider
                                                                                              of 53 PageID: 701
         When it comes to choosing the right 3D printer for your use, the task can be daunting, to
         say the very least. The process becomes more complex and intimidating for newcomers
         to the world of 3D printing.

         Regardless of whether you’re purchasing a 3D printer for your personal use, for your
         business or any other reason, this chapter will guide you through various properties and
         factors that you should look into when searching for a 3D printer.

         First, we will begin by answering some of the most common questions asked by people
         who are new to 3D technology.

         What can a personal 3D printer be used for?

         Simply put, by having your own 3D printer at home, you can use it as a ‘mini-factory’ to
         create almost any 3D object for personal and professional use.

         A desktop 3D printer can create objects each layer at a time by heating the lament until
         it melts. Before the advent of desktop 3D printers, you would have had to acquire the
         services of 3D printing companies who could print your design models and prototypes.
         The rapid decrease in the cost of 3D printers have now made them available and in
         reach of hobbyists and home users alike.

         Imagine printing a vase exactly as you want it, or imagine creating your own set of tools –
         the options are simply unlimited. People also use their 3D printers to print parts to x
         their stu – no need to replace the whole thing if you inadvertently break the handle,
         just print a part and you’ll be good to go!

         What Type Of 3D Printing Technology User Are You?
         You need to identify your skill level as well as your needs so that you can pinpoint the
         exact things that you expect from your 3D printer. This is the rst step on the way to
         purchase a 3D printer.

         Building from Scratch – A lot of tech-savvy technology enthusiasts attempt to make
         their own 3D printer from scratch. This requires some exceptional mechanical and
         programming skills to begin with, so if you have the nous and patience, then by all
         means, take this route to the 3D printing arena.

         3D Printer Kits – Another option to get yourself a working (hopefully!) 3D printer is by
         getting a 3D printer kit. These kits come with all the necessary parts required to set up a
         printer. They do, however, require a fair bit of mechanical and programming knowledge


https://3dinsider.com/3d-printing-guide/                                                                          38/52
11/25/2018   Case 3:19-cv-04753 Document  How To 1-49
                                                 3D Print - Filed
                                                            Beginner's Guide To 3D Printing
                                                                   02/05/19         Page- 3D40Insider
                                                                                                 of 53 PageID: 702
         from your part. This is a great way to get to know your machine from inside out so if you
         ever have to troubleshoot problems, you will have the exact idea of where to look.

         Assembled Machine – The easiest and fastest method of getting your hands on a 3D
         printer is to get an assembled one. Most 3D printing companies now o er ready-made
         desktop 3D printers. When you purchase a printer, many of them are delivered to you
         ready to use (even the calibration has been done). This method does cost a little more
         than the above two routes, but you save yourself a lot of headache and avoid a lot of
         hassle too.

         This chapter will mainly focus on helping you to choose an assembled 3D printer, rather
         than acting as a guide to build a 3D printer.

         Determining Your Application
         Concept models help cut down manufacturing costs and save a lot of time tooThe
         printers in use today are made up of a number of materials and o er varying degrees of
         surface nish, environmental resistance, accuracy, precision, and visual appearance.

         During the selection process, it is important to rst clearly de ne the applications where
         you intend to use your 3D printer. We will be considering all possible applications,
         including those that are part of a business’s manufacturing process.

         Concept Models
         By creating a concept model, businesses – large or small – can save a lot as the whole
         process of developing and manufacturing the product is shortened. A right design path
         is necessary whether you’re designing a power tool, an o ce stationery item, a toy, a
         shoe or any other product, as a 3D-printed model will allow you to evaluate the design
         and consider possible alterations to it, if required.

         Stakeholders can, with the help of 3D printers, visualize the end product like it would be,
         before mass production commences.
         For such type of concept modeling applications, it is best to desire for the following
         performance attributes: print speed, part cost and quality of print.

         Veri cation Models
         Designers of a product also need to ensure that their nal product will function as they
         want it to. This is where a 3D printer can help by creating a replica of the product.
         Veri cation of models is not only done by large enterprises, but also new start-ups who



https://3dinsider.com/3d-printing-guide/                                                                             39/52
11/25/2018   Case 3:19-cv-04753 Document How To 1-49
                                                3D Print - Filed
                                                           Beginner's Guide To 3D Printing
                                                                  02/05/19         Page- 3D41Insider
                                                                                                of 53 PageID: 703
         may be willing to make certain that their product is up to the speci cations before they
         are sent for mass production.

         The accuracy of the model, material characteristics and feature detail resolution are the
         things to look for in a 3D printer if you plan to print veri cation models.

         3D Printing as a Hobby
         If you don’t have any plans to use 3D printing technology for business purposes, then
         you may be considering taking it up as a hobby to try out the new technology. For a
         person with a creative mind and even the slightest desire for experimenting with things,
         having a 3D printer at home can be bliss.

         So how can you put a 3D printer to good use around the house? Here’s how:

         Fix Things Around The House – You could create parts for your appliances and devices
         if they break. Creating the required part using a 3D printer would certainly be cheaper
         than buying a replacement, not to mention a lot of fun!

         Make Toys For The Kids – Interested in testing out your new 3D design skills? You can
         use your desktop 3D printer to create toys using the same material used by the creators
         of Lego. There are already a great number of model blueprints online for you to
         download and print. Kids also enjoy using 3D pens which are a good introduction to 3D
         printing.

         Create Models (of anything!) – You can use 3D printers to create your own collection of
         models and collectables.

         The possibilities are truly endless. Using a desktop 3D printer, you can create almost
         anything as long as it is made of plastic. For hobby-level 3D printing, you don’t need a
         top-of-the-line printer, and even the cheapest of the printers out there can be great for:

         Cheap Prototyping – You can test your skills and prints as much as you want. At around
         3 cents per gram, you really cannot get a cheaper solution.

         Faster Printing – Don’t think that a cheaper 3D printer won’t be able to print fast. All you
         need to do is set your layer height at a higher setting, and you will get fast prints.

         Experiments – Who wouldn’t want to experiment with their new 3D printer? After all,
         you learn by doing stu .
         You don’t have to worry about damaging your printer by using it excessively. You can try
         out a lot of new things as you learn more. The Internet is a great place to learn more

https://3dinsider.com/3d-printing-guide/                                                                            40/52
11/25/2018   Case 3:19-cv-04753 DocumentHow To 1-49
                                               3D Print - Filed
                                                          Beginner's Guide To 3D Printing
                                                                 02/05/19         Page- 3D42Insider
                                                                                               of 53 PageID: 704
         about 3D printing and a large number of 3D printing enthusiasts have created discussion
         forums where they share their experiences and guide each other. 3D printing has given
         birth to a community of technology enthusiasts.

         3D Printers: What To Look For When Comparing Printers
         A comparison of 3D printers must be carried out before choosing one that suits your
         needs

         Here are some of the factors that you need to look for when comparing 3D printers:

               Price
               Build Platform Size
               Filament Type
               Reviews
               Customer Service


         Price
         Price is a major factor that needs to be considered. How much are you willing to spend
         on your hobby? There are numerous types of 3D printers available, and their cost also
         varies according to their capabilities.

         For instance, FDM printers are comparatively the cheapest desktop printers that you can
         get. Decent ones start from as low as $1000. The lament that they use is also quite
         cheap. Keep in mind that you are new to 3D printing, and you will mess up a few projects
         (this means wastage of lament!) before you get the basic idea. Be prepared to spend
         the rst 10-20 hours with your printer in a state of constant frustration, as you battle to
         get decent quality prints. Prepare for plenty of lament wastage too.

         This is why you should consider getting a printer that is not only cheap, but also
         supports a wide variety of a ordable laments.

         Before you even begin searching for a printer, set a budget that you can a ord to spend
         on only the printer. Also factor in that you are going to lose a lot of lament at the start,
         without much to show for it.

         Build Platform Size
         The build platform is the area also known as the print surface. It is simply a ‘breadboard’
         that has tiny holes which allow the ABS material to grab onto something while it is being
         printed. The industry standard has shifted towards heated print platforms.

https://3dinsider.com/3d-printing-guide/                                                                           41/52
11/25/2018    Case 3:19-cv-04753 Document How To 1-49
                                                 3D Print - Filed
                                                            Beginner's Guide To 3D Printing
                                                                   02/05/19         Page- 3D43Insider
                                                                                                 of 53 PageID: 705
         The greater the size of the print area, the larger the size of objects and models that you
         will be able to print!

         Filament Type
         The desktop printers currently available can generally only print using two laments: ABS
         and PLA. We discussed the di erent properties of these two materials in great detail in
         the previous chapter. If you’re unsure, it would be wise to go through that chapter once
         again. Most of the printers will come with interchangeable lament spools, allowing you
         to use any compatible reel of laments. This is with the exception of 3D Systems’ Cubify
         Cube. This particular printer requires Cubify-only cartridges.

         Unless you plan to by a Cubify printer, you won’t have any problems with the lament
         type, and you will generally be able to use the material interchangeably. A kilogram of
         ABS or PLA plastic lament typically costs between $30 and $50 depending on its quality.

         Keep in mind that the main cost incurred during 3D printing does not lie with the
         expenses of materials; it is actually the time the printer takes to create a model.
         Electricity, and your own time, all add up!

         Reviews
         It is important to read the reviews of the 3D printers that interest you before you actually
         buy one. A detailed review can help reveal the intricacies of the printer, including any
         good and bad points that you need to be aware of.

         You can always refer to popular review websites such as TopTenReviews.com to carry
         out a comparative study of the machines.

         Consider asking on forums like Reddit or Yahoo Answers to get peoples’ honest input
         into di erent printer models.

         Customer Support
         Mainly because you are new to the world of 3D printing, you are likely to experience
         some problems along the way. Teething problems and 3D printing go hand-in-hand, and
         are basically inseparable. It is vital that the company you purchase your printer from
         provides superb customer support. You can learn about them by reading reviews and
         from their previous customers in discussion forums.

         The majority of companies that create and sell 3D printers o er exceptional customer
         support because they want to encourage the expansion and use of 3D printing
         technology among the masses.
https://3dinsider.com/3d-printing-guide/                                                                             42/52
11/25/2018                               How To 1-49
                  Case 3:19-cv-04753 Document   3D Print - Filed
                                                           Beginner's Guide To 3D Printing
                                                                  02/05/19         Page- 3D44Insider
                                                                                                of 53 PageID: 706
         Performance Attributes of a 3D Printer
         After you have looked into the factors discussed in the previous section, you need to
         divert your attention to some more “technical” matters.

         Here are some of the most important features of 3D printers; compare them according
         to your needs and wants.

         Print Speed
         The term print speed may mean di erent things, for instance:

               It may refer to the time required for printing a nite distance in Z-direction on a
               single print job; or
               It may refer to the time required to print a certain part or a certain part volume.


         Regardless of what it is referring to you, a fast 3D printer will help to cut down the
         running costs in the long run.

         Having a 3D printer with a faster speed is also ideal in the sense that you get to see your
             nished objects sooner!

         Part Cost
         Part cost is generally expressed in cost/volume, for example, the cost per cubic inch or
         per cubic centimeter. Printer manufacturers often specify the part cost, and you can also
         calculate your own estimate based on your STL les; however, this factor should not
         concern you much unless you’re getting a printer for business purposes.

         The idea behind the part cost is based on the amount of material that is used by a 3D
         printer to create a given set of parts. The lowest costs are associated with powder-based
         technologies, but those printers are quite expensive to acquire in the rst place. We
         don’t recommend that you worry too much about part cost, unless you are intending to
         use your printer for commercial purposes.

         Accuracy
         The additive processes of 3D printers create objects one layer at a time using materials
         that are changed from one form to another. The change of state of the material may
         lead to the shrinkage of material and this must be compensated for to ensure that the
             nal product has been made with the maximum possible accuracy.

         TL:DR? If your 3D printer isn’t accurate, then you’ll get fed up pretty damn quickly!

https://3dinsider.com/3d-printing-guide/                                                                            43/52
11/25/2018   Case 3:19-cv-04753 DocumentHow To 1-49
                                               3D Print - Filed
                                                          Beginner's Guide To 3D Printing
                                                                 02/05/19         Page- 3D45Insider
                                                                                               of 53 PageID: 707
         3D printers that are powder-based have the least shrink distortion thanks to the binders
         which they use. This is why the objects created using powder-based 3D printers are
         highly accurate.

         On the other hand, 3D printers that utilize plastic as the raw material use heat, ultra-
         violet light or a combination of both to correctly process the material. This adds a
         number of variables which can, and does, a ect accuracy of the end product to varying
         degrees.

         The part size and the geometry are among other things that a ect the overall accuracy
         of the products. You will see that some 3D printers o er ne-tuning tools that help
         improve accuracy for certain geometries. The accuracy claims made by manufacturers
         are based on the testing of certain parts; the actual results will inevitably vary depending
         on the part geometry, thus if you feel that your application requires a high level of
         accuracy, you should consult the manufacturer so that your speci c application
         geometry can be put under consideration.

         Material Properties
         Each 3D printing technology comes with its unique set of strengths and weaknesses, and
         each of them should be analyzed when buying a 3D printer. The manufacturer’s claims
         about the available materials must be analyzed in detail as they don’t always guarantee
         optimal performance.

         Keep in mind that each type of 3D printing technology is limited to certain materials. This
         shouldn’t concern you as a beginner to the world of 3D printing. Desktop 3D printers are
         currently only limited to plastics such as ABS and PLA.

         Color
         When it comes to color 3D printers, they can be divided into three basic categories:

               Printers that can print one color at a time
               Printers that can print a few colors at a time; and,
               Printers that o er full-spectrum prints


         3D Systems’ ProJet x60 is a full color printer. It cannot be regarded as being a ‘desktop’
         printer due to its large size. It is also expensive at around $16,580. Realistically, you will
         be using a single color printer when you rst start out.

         Which 3D Printer Should You Buy?

https://3dinsider.com/3d-printing-guide/                                                                           44/52
11/25/2018   Case 3:19-cv-04753 DocumentHow To 1-49
                                               3D Print - Filed
                                                          Beginner's Guide To 3D Printing
                                                                 02/05/19         Page- 3D46Insider
                                                                                               of 53 PageID: 708
         On the 3D Printer Plans website, we have developed a unique, interactive guide to the
         best 3D printers for sale. You can access this interactive table here.

         You’ll be able to sort printers by price, brand, reviews, and speci cations, in order to nd
         the right 3D printer for you!

         Here’s a screenshot from our interactive table to whet your appetite:




                8           Chapter 8      Maintaining Your Printer and Filament




https://3dinsider.com/3d-printing-guide/                                                                           45/52
11/25/2018    Case 3:19-cv-04753 DocumentHow To 1-49
                                                3D Print - Filed
                                                           Beginner's Guide To 3D Printing
                                                                  02/05/19         Page- 3D47Insider
                                                                                                of 53 PageID: 709
         Like every piece of machinery, a 3D printer also requires regular maintenance and care
         for it to be able to function awlessly. There are several maintenance tasks that you
         should perform every now and then, in order to keep your 3D printing machine in the
         best condition possible.

         Similarly, the plastic lament material which you use as the raw material is the bloodline
         of your printer. Without this lament, you cannot create anything. Also, if the quality of
         the lament begins to deteriorate, the quality of your nal products could be greatly
         compromised.

         This chapter will reveal some of the maintenance practices required to keep a 3D printer
         in its best condition, and will also talk about techniques and methods of storing the
         printer lament correctly.

         Maintenance Guidelines
         A 3D printer that is well-cared for will give you years of awless service while functioning
         optimally and delivering better quality prints. The following guidelines will help you keep
         your precious printer in the best condition possible.

         Oil the Rods

         The X, Y and Z axes provide movement paths for the extruder head. It is essential that
         the movement is smooth and unrestricted for the nished product to be created as
         accurately as possible. This is why you should periodically oil your X, Y and Z rods after
         cleaning up any residue that you may nd on them. In most cases, once a month would
         su ce.

         Tighten the Nuts and Bolts

         The mechanism of a 3D printer is designed to move, and this movement can cause the
         nuts and bolts to become loose overtime. If they get too loose, your printer will start to
         shake when being used and this will reduce the accuracy considerably. Again, tighten all
         the nuts and bolts on a monthly basis. Just remember not to over tighten them!

         Test and Adjust Belt Tension

         There’s no harm in testing the belt tension to ensure it is correct. Any deviation from the
         correct tension will lead to a decrease in print quality. Adjust the tension as required.
         You can refer to your printer’s manual for detailed guidance on tightening belt tension.

         Floss the Extruder Gear

https://3dinsider.com/3d-printing-guide/                                                                            46/52
11/25/2018                              How To 1-49
              Case 3:19-cv-04753 Document      3D Print - Filed
                                                          Beginner's Guide To 3D Printing
                                                                 02/05/19         Page- 3D48Insider
                                                                                               of 53 PageID: 710
         With time, some small pieces of plastic may accumulate in the extruder gear and prevent
         smooth rotation of the gear. Take a pointy object (such as a toothpick) to remove such
         bits and bobs from the gear’s teeth.

         Update Your Firmware

         Maintenance isn’t just limited to the hardware portion of your printer, it also involves the
             rmware. Keep checking for any available updates for your extruder. Firmware of 3D
         printers has improved drastically over the past few years, and it will continue to do so.

         Keep Your Software Updated

         The software that you use to control the printer must also be updated whenever one is
         available. A lot of bugs and errors may have been removed in the newer versions.

         Replace Build Surfaces If Necessary

         In order to create perfect, at builds, you need to make sure that you replace your build
         surfaces if they become warped.

         Those were just a few of the major points you should be especially cautious about. For
         details on the maintenance schedule of your particular 3D printer model, always refer to
         the manufacturer’s manual.

         If all that doesn’t work, perhaps you can just “hope for the best” and try to manifest a
         miracle with your 3D printing!

         Things You Must Never Do With Your 3D Printer
         Don’t Rush
         You will de nitely be really excited when you have your 3D printer delivered. DON’T
         RUSH to start using it as quickly as possible. You may mess up something while doing so.
         The best way is to start o slowly, read the enclosed documentation and proceed one
         step at a time.

         Don’t Forget The Hot Nozzle
         The nozzle of the extruder has to be hot in order to melt the plastic lament. The
         temperatures can exceed 150 degrees Celsius. If during printing, you have to re-adjust
         the bed height, don’t forget that the nozzle would be hot – you don’t want a small
         indentation in the printer bed!




https://3dinsider.com/3d-printing-guide/                                                                           47/52
11/25/2018                             How To 1-49
             Case 3:19-cv-04753 Document      3D Print - Filed
                                                         Beginner's Guide To 3D Printing
                                                                02/05/19         Page- 3D49Insider
                                                                                              of 53 PageID: 711
         Don’t Presume That It’s Calibrated Correctly
         While it is true that printers now come pre-calibrated, things can shift during
         transportation. Make sure you check the following to ensure everything is as it should
         be:

               Clearance of Nozzle from Print Bed
               Printer Correctly Con gured in Software
               Print Bed Dimensions Properly Loaded in the Software


         Remember: measure twice, cut once.

          How To Store Printer Filament Correctly
         Whether it is wood, ceramic or any other material, most of them will absorb water
         content to some extent. By de nition, absorption is a condition in which something takes
         in another substance.

         When it comes to the most popular plastic laments used in 3D printing, both ABS and
         PLA have water-absorbent properties. If allowed to absorb moisture, their quality is
         drastically reduced.

         Small water bubbles will be created within the laments as a result of the absorption of
         moisture, and this makes proper storage absolutely necessary. As soon as the lament is
         heated during the printing process, the bubbles will cause the material to be spewed out
         rather than being laid down precisely.

         PLA cartridges and spools are also known to get brittle if they absorb a lot of water
         content. A number of people have experienced this after their lament simply snapped
         while being processed by the extruder.
         The only thing you can do to prevent the moisture from being absorbed by the plastic
             lament is to store them in airtight plastic bags and containers.

         You could always opt for custom cases that are especially designed for storing ABS and
         PLS lament reels and spools. However, there’s a cheaper method to keep your
         feedstock free from moisture:

         Get a large airtight plastic bin and place the plastic lament reels in it. Place a bucket of
         uncooked rice as a desiccant and you will have perfectly dry plastic laments at your
         disposal!




https://3dinsider.com/3d-printing-guide/                                                                          48/52
11/25/2018                              How To 1-49
              Case 3:19-cv-04753 Document      3D Print - Filed
                                                          Beginner's Guide To 3D Printing
                                                                 02/05/19         Page- 3D50Insider
                                                                                               of 53 PageID: 712
         A dryer can be used to remove the moisture from ABS; however, you cannot dry out PLA
         and this is why it should never be allowed to absorb moisture in the rst place. Almost
         all renowned companies ship the plastic laments in vacuum-sealed packs along with
         desiccants. Desiccants work best when they are in a closed-system. You should only
         open the pack when you actually need to use it. After using it, wrap it up in a plastic bag
         and drop in a few desiccants to absorb any moisture.

         Conclusion
         Thanks so much for taking the time to read our beginner’s guide to 3D printing. You
         should now have a better idea how 3D printing works, and how to get started buying a
         printer and you should now know better how to 3D print.

         If you enjoyed this blog post then we would love if you could let others know about it.
         Whether you do so by sharing on Facebook, Twitter or Google Plus (using the links
         below) or by linking to this page from your own blog or website is up to you.

         Remember that the friendly team at 3D Insider are always willing to help you. If you get
         stuck and want advice on any of the following:

               Printer selection
               Filament choice
               Basic troubleshooting
               Software solutions


         Finally, we appreciate any feedback you have about this guide; whether positive or
         constructive criticism. Just send us an email – 3dprinterplans @ gmail.com (remove the
         spaces) – and we will get back in touch with you. This guide was written by Joseph Flynt.
         Please link to the guide so more people can read it.

         Remember we will be updating this guide on a regular basis, so check back every so
         often and see what extra content we have added!




             Contents [show]



      12 COMMENTS


                Mala Guinness

https://3dinsider.com/3d-printing-guide/                                                                           49/52
11/25/2018                               How To 1-49
                  Case 3:19-cv-04753 Document   3D Print - Filed
                                                           Beginner's Guide To 3D Printing
                                                                  02/05/19         Page- 3D51Insider
                                                                                                of 53 PageID: 713
                2 years ago




     Many thanks for your comprehensive Beginner’s Guide to 3D Printing. I do have a better idea now
     on how 3D printing works.




                Brendan
                1 year ago



     As above thank you for the guide. Do you have a list on any speci c printer/s that will be suitable for
     chocolate printing?




                Jonathan Sandoval
                1 year ago


     This a really great starting point in 3D Printing. I appreciate all the insight. You have done a truly
     great job. Thank you very much.




                Mr.coolnesses
                12 months ago


     Can you print food?




                          Joseph Flynt      AUTHOR

                          12 months ago


              Yes, but you need a special printer. People are printing chocolate:

              https://3dinsider.com/3d-printing-chocolate/




                Joe Delgadillo
                10 months ago


     Great introduction. Thanks for putting this together! I want to make a short plastic knife for a food
     packaging solution. Is there any available free software I can use to accomplish this? Any guidance
     you can give me to follow up would be greatly appreciated.

https://3dinsider.com/3d-printing-guide/                                                                            50/52
11/25/2018                               How To 1-49
                  Case 3:19-cv-04753 Document   3D Print - Filed
                                                           Beginner's Guide To 3D Printing
                                                                  02/05/19         Page- 3D52Insider
                                                                                                of 53 PageID: 714
     Joe




                Hekmat
                3 months ago



     thank you,
     that was great. i got a complete idea of 3d printing. it was helpful…




                Jasmine hhfbchrnc
                2 months ago



     I need to know like how that I know that the printer is on and that how to turn it on if anyone knows
     please tell me thank you so much!




                Dr Gavisiddappa R Angadi
                1 month ago


     Thank you so much … we would like to use it for educational purpose, kindly permit




                          Joseph Flynt      AUTHOR

                          1 month ago


              As long as you don’t publish it online or sell it.




                Echo
                3 weeks ago


     Thank you. This was very helpful!




                Marcel Geleijnse
                2 weeks ago


     Wow. That is the most elaborate article on 3D printing i have come across by a large margin. Very
     well written as well. Very inspiring. Many thanks.

https://3dinsider.com/3d-printing-guide/                                                                            51/52
11/25/2018                               How To 1-49
                  Case 3:19-cv-04753 Document   3D Print - Filed
                                                           Beginner's Guide To 3D Printing
                                                                  02/05/19         Page- 3D53Insider
                                                                                                of 53 PageID: 715




https://3dinsider.com/3d-printing-guide/                                                                            52/52
